Citation Nr: 1236992	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar strain with lumbar disc protrusion.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1996 to June 1997, November 1998 to May 1999, April 2008 to September 2008, and from September 2011 to January 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, awarded service connection for a lumbar strain with lumbar disc protrusion and assigned an initial 10 percent evaluation effective October 1, 2008.  

In May 2011, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial rating for a right shoulder rotator cuff injury.  Therefore, this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran requested to appear at a hearing before a Veterans Law Judge (VLJ) at San Juan RO.  The Veteran has the right to request such a hearing in accordance with 38 C.F.R. § 20.703 (2011).  The record does not reflect that the Veteran has been afforded an opportunity for such hearing or that he has withdrawn his request.  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ of the Board of Veterans' Appeals at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


